1

2
                                 UNITED STATES DISTRICT COURT
3
                                        DISTRICT OF NEVADA
4
                                                  ***
5

6     ROBERT GORDON JOHNSTONE,                         Case No. 3:18-cv-00449-MMD-CBC

7                                        Petitioner,                   ORDER
               v.
8
      THE STATE OF NEVADA, et al.,
9
                                     Respondents.
10

11            In October 2018, the Court dismissed this action brought pro se by Robert

12   Gordon Johnstone as an improperly commenced 28 U.S.C. § 2254 habeas petition

13   (ECF No. 7). Judgment was entered (ECF No. 8). Johnstone has now filed a motion for

14   a copy of the order dismissing this case (ECF No. 9). The docket reflects that the order

15   was served on Johnstone at his address of record. However, out of an abundance of

16   caution, the Court directs the Clerk to send another copy to Johnstone.

17            It is therefore ordered that the Clerk send to Petitioner 1 copy of the order at ECF

18   No. 7.

19            DATED THIS 12th day of April 2019.

20

21                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
